212 S.W.3d 5 (2005)
EMERGENCY ORDER PERMITTING LAWYERS DISPLACED BY HURRICANE KATRINA TO CONTINUE REPRESENTING CLIENTS FROM TEMPORARY OFFICES IN ARKANSAS.
No. 05-973.
Supreme Court of Arkansas.
September 9, 2005.
Albert Glenn Vasser and James Daniel Sprott, for petitioner, the Arkansas Bar Association.
PER CURIAM.
Upon petition by the Arkansas Bar Association and pursuant to Arkansas Rules of Professional Conduct 5.5 and 8.5, and until further order of this Court, an attorney holding a valid law license issued by Louisiana, Mississippi, or Alabama, who is in good standing with the attorney's respective state bar, and who is displaced from the attorney's home jurisdiction due to Hurricane Katrina, is permitted to practice law for 60 days from the date of this order from a location in Arkansas as if the attorney were located in the state in which the attorney is licensed.
It is so ordered.